DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/598,810 filed on 09/27/2021.
         Claims 1-25 are pending in the application.

3.     Response to a Preliminary Amendment 
        With regard to Applicant's Remarks dated 09/27/2021: Preliminary amendment has been fully considered and is entered. Amendment to the specification and claims has been fully considered and is entered. Claims 1-25 are pending in Instant application. Claims 1 and 5-25 are currently amended. No claim(s) is/are new or cancelled.
 
Priority
4.     Acknowledgment is made of Applicant's claim for domestic priority to this application is a 371 of PCT/CN2020/072247 01/15/2020. Receipt is also acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
5.    The information disclosure statement (IDS) submitted on 09/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.      Claims 1-3, 5, 10-16, 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over STAMMERS et al. (US 2020/0137174 A1) ; and further in view of Ma et al. (US 2019/0166001 A1). 
        Regarding Claim 1, STAMMERS teaches a method in a network repository function (NRF) for providing a service discovery service to a network function (NF) instance ([paragraph 0020, 0038] describes a network repository function (NRF) configured to receive a discovery request from  a network function (NF) (e.g. requesting NF instance), discover one or more NF instances based on at least one of a service, application, or subscription requirement obtained according to the discovery request, and respond to the discovery request with the one or more discovered NF instances):
, the method comprising: 
      the NRF receiving a discover request transmitted by the NF instance, wherein the discover request  comprises a set of one or more query parameters ([paragraph 0038, 0040-0041] describes NRF configured to receive a discovery request from the network function (NF) (e.g. requesting NF instance) includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances (e.g. different query parameters));
     and the NRF transmitting, based on a search criteria based on query parameters included in the discover request, a discover response  ([paragraph 0040-0041, 0044, 0055] describes NRF may be configured to maintain SR path information in relation to NF profile information and NRF sending response to request based on received a discovery request from the network function (NF) (e.g. requesting NF instance)  includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances, SMF identifier (e.g. query parameters));
      STAMMERS fails to teach wherein discovery response, based on search criteria based on query parameters included in the discovery request, that comprises an array of NF instance profiles that match search criteria and  wherein the discover response further comprises any combination of one or more of the following: 1) a value specifying the total number of NF instance profiles that match the search criteria; 2) an object identifier that the NF instance  can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance.
     However, Ma teaches wherein discovery response, based on search criteria based on query parameters included in the discovery request, that comprises an array of NF instance profiles that match search criteria and  wherein the discover response further comprises any combination of one or more of the following: 1) a value specifying the total number of NF instance profiles that match the search criteria; 2) an object identifier that the NF instance  can use to obtain NF instance profiles that match ([Abstract, paragraph 0014, 0019, 0033] describes NF management device (corresponding to network repository function (NRF)) receives the second NF component (corresponding to second NF instance) discovery request from first NF component (corresponding to first NF instance) and discover request further includes an expected network slice identifier, second NF identifier, the expected network slice identifier indicates a network slice that is discovered by the first NF component (corresponding to first NF instance) through expected requesting and in which an NF component that has the second NF is located and obtains the stored component information of the second NF component based on second NF identifier in the NF discovery request (corresponding based on search criteria based on query parameters included in the discovery request) ([paragraph 0022, 0033-0034] describes the NF management device discovers all second NF components, and obtains the component information of the second NF component, second component identifier  based on second NF identifier included in the discovery request (corresponding to a value specifying the total number of NF instance profiles that match the search criteria) from the local component information base) and determines, based on the discovery policy in the component information, whether the first NF component can access the second component includes second NF component identifier (corresponding to object identifier)).   
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach discovery response as taught by STAMMERS and modify the teachings of STAMMERS to include wherein discovery response that comprises an array of NF instance profiles that match search criteria and  wherein the discover response further comprises a value specifying the total number of NF instance profiles that match the search criteria as taught by Ma. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Ma system in order to manage discovery and access between NF components thereby facilitating a normal network operation ([paragraph 0008] in Ma).

      Regrading Claim 2, the combination of STAMMERS and Ma teaches the method, wherein the discover response comprises the value specifying the total number of NF instance profiles that match the search criteria (Ma: [paragraph 0022, 0033-0034] describes the NF management device discovers all second NF components, and obtains the component information of the second NF component, second component identifier  based on second NF identifier included in the discovery request (corresponding to a value specifying the total number of NF instance profiles that match the search criteria) from the local component information base) and determines, based on the discovery policy in the component information, whether the first NF component can access the second component includes second NF component identifier).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS to include the value specifying the total number of NF instance profiles that match the search criteria as taught by Ma. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Ma system in order to manage discovery and access between NF components thereby facilitating a normal network operation ([paragraph 0008] in Ma).

      Regrading Claim 3, the combination of STAMMERS and Ma teaches the method, wherein the discover response further comprises the object identifier (Ma: [paragraph 0035] describes discovery response includes discovery a second NF component based on the second NF identifier (e.g. object identifier)).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS to include the discover response further comprises the object identifier as taught by Ma. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Ma system in order to send the component discovery response to the first NF component ([paragraph 0035] in Ma).

      Regrading Claim 5, the combination of STAMMERS and Ma teaches the method, wherein the discover response further comprises the query parameters of the search criteria (STAMMERS: [paragraph 0040-0041, 0044, 0055] describes  NRF  may be configured to maintain SR path information in relation to NF profile information and NRF sending response to request based on received a discovery request from NF includes SR path information associated with an SR path of at least some of a plurality of SR paths between different pairs of NF instances and parameters associated with the SR paths may be or include a weight , preference parameter, candidate pairs of NF instances (e.g. query parameters)).

     Regrading Claim 10, the combination of STAMMERS and Ma teaches the method, wherein the search criteria consists of the set of query parameters included in the discover request, the search criteria consists of a subset of the set of query parameters included in the discover request, or the search criteria comprises the set of query parameters included in the discover request and further comprises one or more additional query parameters (STAMMERS: [paragraph 0038-0041] describes NRF configured to receive a discovery request from NF includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may be or include a weight, preference parameter (subset of query parameters), candidate pairs of NF instances (e.g. query parameters));

    Regrading Claim 11, the combination of STAMMERS and Ma teaches the method, further comprising, prior to transmitting the discover response, the NRF searching for NF instance profiles that match the search criteria and then generating the discover response (STAMMERS: [paragraph 0040-0041, 0044, 0055] describes NRF may be configured to maintain SR path information in relation to NF profile information and NRF obtaining information of NRF profile information before sending response to request based on received a discovery request from NF includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may be or include a weight , preference parameter, candidate pairs of NF instances (e.g. query parameters));

        Regrading Claim 12, the combination of STAMMERS and Ma teaches the method, wherein the discover response comprises the object identifier (STAMMERS: [paragraph 0040-0041, 0044, 0055-0056] describes discovery response includes SMF identifier (e.g. object identifier) includes NF instant profile that matches search criteria).

       Regrading Claim 13, the combination of STAMMERS and Ma teaches the method, further comprising: the NRF receiving a request  for the object transmitted by the NF instance, wherein the request includes the object identifier (STAMMERS: [paragraph 0038-0040, 0055-0056] describes NRF configured to receive a discovery request from a requesting NF, discover one or more NF instances (e.g. NF instances 310, such as an NF instance 312) based on at least one service, application, or subscription requirement , SMF identifier (e.g. object identifier) obtained according to the discovery request, and respond to the discovery request with the one or more discovered NF instances (e.g. information regarding the discovered NF instance) and SMF identifier (e.g. object identifier)).
  
      Regrading Claim 14, the combination of STAMMERS AND Ma teaches the method, further comprising the NRF  transmitting toward the NF instance a response to the request (STAMMERS: [paragraph 0038-0039] describes NRF configured to receive a discovery request from a requesting NF, discover one or more NF instances (e.g. NF instances 310, such as an NF instance 312) and sending response back to the  requesting NF).
  
     Regrading Claim 15, the combination of STAMMERS AND Ma teaches the method, wherein the response  includes all of the NF instance profiles that match the search criteria but were not included in the discover response (STAMMERS: [paragraph 0038-0039, 0052, 0055-0056] describes NRF configured to receive a discovery request from a requesting NF, discover one or more NF instances (e.g. NF instances 310, such as an NF instance 312), weights or preferences of one or more SR paths for NF profile may be marked or set such that the NF instance profile is made unavailable  and sending response back to the  requesting NF without that particular NF instance profile that  is made unavailable  (e.g. NF instance profiles that match the search criteria but were not included in the discover response).

   Regarding Claim 16, STAMMERS teaches a method in a network function (NF) instance  for discovering services, the method comprising ([paragraph 0020] describes a network function (NF) repository function (NRF) configured to receive a discovery request from an a network function (NF), discover one or more NF instances based on at least one of a service, application, or subscription requirement obtained according to the discovery request, and respond to the discovery request with the one or more discovered NF instances):
   the NF instance transmitting a discover request  towards a network repository function (NRF), which request comprises query parameters; and the NF instance  receiving a discover response  transmitted by the NRF in response to the discover request ([paragraph 0040-0041, 0044, 0055] describes NRF may be configured to maintain SR path information in relation to NF profile information and NRF sending response to request based on received a discovery request from the network function (NF) (e.g. requesting NF instance)  includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances, SMF identifier (e.g. query parameters));
      STAMMERS fails to teach wherein the discover response comprises NF instance profiles and further comprises any combination of one or more of the following: 1) a value specifying the total number of NF instance profiles that the NRF has determined match the search criteria; and or 2) an object identifier for obtaining an object that comprises NF instance profiles that match the search criteria but that were not included in the discover response.
      However, Ma teaches teach wherein the discover response comprises NF instance profiles and further comprises any combination of one or more of the following: 1) a value specifying the total number of NF instance profiles that the NRF has determined match the search criteria; and or 2) an object identifier for obtaining an object that comprises NF instance profiles that match the search criteria but that were not included in the discover response ([Abstract, paragraph 0014, 0019, 0033] describes NF management device (corresponding to network repository function (NRF)) receives the second NF component (corresponding to second NF instance) discovery request from first NF component (corresponding to first NF instance) and discover request further includes an expected network slice identifier, second NF identifier, the expected network slice identifier indicates a network slice that is discovered by the first NF component (corresponding to first NF instance) through expected requesting and in which an NF component that has the second NF is located and obtains the stored component information of the second NF component based on second NF identifier in the NF discovery request (corresponding based on search criteria based on query parameters included in the discovery request)([paragraph 0022, 0033-0034] describes The NF management device discovers all second NF components, and obtains the component information of the second NF component, second component identifier  based on second NF identifier included in the discovery request (corresponding to a value specifying the total number of NF instance profiles that match the search criteria) from the local component information base) and determines, based on the discovery policy in the component information, whether the first NF component can access the second component includes second NF component identifier (corresponding to object identifier)).   
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach discovery response as taught by STAMMERS and modify the teachings of STAMMERS to include wherein discovery response that comprises an array of NF instance profiles that match search criteria and  wherein the discover response further comprises a value specifying the total number of NF instance profiles that match the search criteria as taught by Ma. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Ma system in order to manage discovery and access between NF components thereby facilitating a normal network operation ([paragraph 0008] in Ma).

     Regarding claim 18, this claim contains limitations found within that of claim 12 and the same rationale to rejection is used.

      Regrading Claim 19, the combination of STAMMERS AND Ma teaches the method, further comprising: the NF instance  transmitting a request towards the NRF for the object, wherein the request includes the object identifier (STAMMERS: [paragraph 0038-0040, 0055-0056] describes NRF configured to receive a discovery request from a requesting NF, discover one or more NF instances (e.g. NF instances 310, such as an NF instance 312) based on at least one service, application, or subscription requirement , SMF identifier (e.g. object identifier) obtained according to the discovery request, and respond to the discovery request with the one or more discovered NF instances (e.g. information regarding the discovered NF instance) and SMF identifier (e.g. object identifier)).

      Regrading Claim 20, the combination of STAMMERS and Ma teaches the method, further comprising the NF instance receiving a response to the request  (STAMMERS: [paragraph 0038-0039] describes NRF configured to receive a discovery request from a requesting NF, discover one or more NF instances (e.g. NF instances 310, such as an NF instance 312) and sending response back to the  requesting NF). 
    Regarding claim 21, this claim contains limitations found within that of claim 15 and the same rationale to rejection is used.

    Regrading Claim 22, STAMMERS teaches a network function (NF) apparatus, the NF apparatus being adapted configured to: receive a discover request transmitted by an NF instance comprising ([paragraph 0020, 0038] describes a network repository function (e.g. a network function (NF) apparatus) configured to receive a discovery request from  a network function (NF) (e.g. requesting NF instance), discover one or more NF instances based on at least one of a service, application, or subscription requirement obtained according to the discovery request, and respond to the discovery request with the one or more discovered NF instances), 
    wherein the discover request comprises a set of one or more query parameters ([paragraph 0038, 0040-0041] describes NRF configured to receive a discovery request from the network function (NF) (e.g. requesting NF instance) includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances (e.g. different query parameters));
   and transmit, based on a search criteria based on query parameters included in the discover request, a discover response ([paragraph 0040-0041, 0044, 0055] describes NRF may be configured to maintain SR path information in relation to NF profile information and NRF sending response to request based on received a discovery request from the network function (NF) (e.g. requesting NF instance)  includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances, SMF identifier (e.g. query parameters));
      STAMMERS fails to teach wherein discovery response that comprises an array of NF instance profiles that match the search criteria, wherein the discover response further comprises any combination of one or more of the following: 1) a value specifying the total number of NF instance profiles that match the search criteria; and 2) an object identifier that the NF instance  can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance.
    However, Ma teaches teach wherein discovery response that comprises an array of NF instance profiles that match the search criteria, wherein the discover response further comprises any combination of one or more of the following: 1) a value specifying the total number of NF instance profiles that match the search criteria; and 2) an object identifier that the NF instance  can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance ([Abstract, paragraph 0014, 0019, 0033] describes NF management device (corresponding to network repository function (NRF)) receives the second NF component (corresponding to second NF instance) discovery request from first NF component (corresponding to first NF instance) and discover request further includes an expected network slice identifier, second NF identifier, the expected network slice identifier indicates a network slice that is discovered by the first NF component (corresponding to first NF instance) through expected requesting and in which an NF component that has the second NF is located and obtains the stored component information of the second NF component based on second NF identifier in the NF discovery request (corresponding based on search criteria based on query parameters included in the discovery request)([paragraph 0022, 0033-0034] describes The NF management device discovers all second NF components, and obtains the component information of the second NF component, second component identifier  based on second NF identifier included in the discovery request (corresponding to a value specifying the total number of NF instance profiles that match the search criteria) from the local component information base) and determines, based on the discovery policy in the component information, whether the first NF component can access the second component includes second NF component identifier (corresponding to object identifier)).   
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach discovery response as taught by STAMMERS and modify the teachings of STAMMERS to include wherein discovery response that comprises an array of NF instance profiles that match the search criteria, wherein the discover response further comprises any combination of one or more of the following: 1) a value specifying the total number of NF instance profiles that match the search criteria; and 2) an object identifier that the NF instance  can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance as taught by Ma. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Ma system in order to manage discovery and access between NF components thereby facilitating a normal network operation ([paragraph 0008] in Ma).

    Regrading Claim 24, STAMMERS teaches A network function (NF) apparatus, the NF apparatus being adapted configured to ([paragraph 0020, 0038] describes a network function (NF apparatus), discover one or more NF instances based on at least one of a service, application, or subscription requirement obtained according to the discovery request, and respond to the discovery request with the one or more discovered NF instances), 
   transmit a discover request towards a network repository function (NRF), which request comprises query parameters and receive a discover response transmitted by the NRF in response to the discover request ([paragraph 0020, 0038] describes a network repository function (NRF) configured to receive a discovery request from  a network function (NF) (e.g. NF apparatus), discover one or more NF instances based on at least one of a service, application, or subscription requirement obtained according to the discovery request and respond to the discovery request with the one or more discovered NF instances [paragraph 0040-0041, 0044, 0055] describes NRF may be configured to maintain SR path information in relation to NF profile information and NRF sending response to request based on received a discovery request from the network function (NF) (e.g. NF apparatus)  includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances, SMF identifier (e.g. query parameters));
    STAMMERS fails to teach wherein the discover response comprises NF instance profiles and further comprises any combination of one or more of the following: 1) a value specifying the total number of NF instance profiles that the NRF has determined match the search criteria; and or 2) an object identifier for obtaining an object that comprises NF instance profiles that match the search criteria but that were not included in the discover response.
    However, Ma teaches teach wherein the discover response comprises NF instance profiles and further comprises any combination of one or more of the following: 1) a value specifying the total number of NF instance profiles that the NRF has determined match the search criteria; and or 2) an object identifier for obtaining an object that comprises NF instance profiles that match the search criteria but that were not included in the discover response ([Abstract, paragraph 0014, 0019, 0033] describes NF management device (corresponding to network repository function (NRF)) receives the second NF component (corresponding to second NF instance) discovery request from first NF component (corresponding to first NF instance) and discover request further includes an expected network slice identifier, second NF identifier, the expected network slice identifier indicates a network slice that is discovered by the first NF component (corresponding to first NF instance) through expected requesting and in which an NF component that has the second NF is located and obtains the stored component information of the second NF component based on second NF identifier in the NF discovery request (corresponding based on search criteria based on query parameters included in the discovery request)([paragraph 0022, 0033-0034] describes The NF management device discovers all second NF components, and obtains the component information of the second NF component, second component identifier  based on second NF identifier included in the discovery request (corresponding to a value specifying the total number of NF instance profiles that match the search criteria) from the local component information base) and determines, based on the discovery policy in the component information, whether the first NF component can access the second component includes second NF component identifier (corresponding to object identifier)).   
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach discovery response as taught by STAMMERS and modify the teachings of STAMMERS to include wherein discovery response that comprises an array of NF instance profiles that match search criteria and  wherein the discover response further comprises a value specifying the total number of NF instance profiles that match the search criteria as taught by Ma. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Ma system in order to manage discovery and access between NF components thereby facilitating a normal network operation ([paragraph 0008] in Ma).

9.   Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over STAMMERS et al. (US 2020/0137174 A1) ; in view of Ma et al. (US 2019/0166001 A1); and further in view of Sukhomlinov et al. (US 2019/0045037 A1).
     Regarding Claim 4, the combination of STAMMERS and Ma teaches the method, wherein the object identifier that points to an object that contains each NF instance profile that matches the search criteria (STAMMERS: [paragraph 0040-0041, 0044, 0055-0056] describes SMF identifier (e.g. object identifier) includes NF instant profile that matches search criteria).
     STAMMERS and Ma fails to teach wherein the object identifier is a Uniform Resource Identifier, URI.
    However, Sukhomlinov teaches wherein the object identifier is a Uniform Resource Identifier, URI ([paragraph 0066-0067] describes identifier for NF instance is a Uniform Resource Identifier, URI).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS/Ma to include wherein the object identifier is a Uniform Resource Identifier as taught by Sukhomlinov. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS/Ma in the Sukhomlinov system in order to invoke the identified NF instance using the API call comprises to invoke the identified NF instance as a function of the URI ([paragraph 0067] in Sukhomlinov).

10.    Claims 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over STAMMERS et al. (US 2020/0137174 A1) ; in view of Ma et al. (US 2019/0166001 A1); and further in view of Marquezan et al. (US 2021/0377754 A1).
     Regarding Claim 6, STAMMERS and Ma fails to teach the method, wherein generating the discover response comprises the NRF determining that a threshold specified in the discover request would be exceeded if the NRF were to include in the discover response all of the matching NF instance profiles.
    However, Marquezan teaches the method, wherein generating the discover response comprises the NRF determining that a threshold specified in the discover request would be exceeded if the NRF were to include in the discover response all of the matching NF instance profiles ([paragraph 0033-0034, 0066-0067, 0081] describes NRF determining discovery request reaches a threshold (e.g. exceeded threshold) in the discovery  response for the available all matching NF instance profiles).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS/Ma to include the NRF determining that a threshold specified in the discover request would be exceeded if the NRF were to include in the discover response all of the matching NF instance profiles as taught by Marquezan. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS/Ma in the Marquezan system in order to provide method for automatic configuration and selection of analytics network function instances in mobile communication networks ([paragraph 0006] in Marquezan).

    Regarding Claim 7, the combination of STAMMERS, Ma and Marquezan teaches  the method, wherein generating the discover response further comprises the NRF including in the discover response  the value specifying the total number of NF instance profiles that match the search criteria as a result of the NRF determining that the threshold would be exceeded (Marquezan: [paragraph 0031, 0033-0034, 0066-0067, 0081-0082] describes NRF determining discovery request reaches a threshold (e.g. exceeded threshold) in the discovery  response for the available number of NF instance profiles that matches parametrized search in NRF).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS/Ma to include the NRF including in the discover response  the value specifying the total number of NF instance profiles that match the search criteria as a result of the NRF determining that the threshold as taught by Marquezan. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS/Ma in the Marquezan system in order to provide method for automatic configuration and selection of analytics network function instances in mobile communication networks ([paragraph 0006] in Marquezan).

     Regarding Claim 8, the combination of STAMMERS, Ma and Marquezan teaches  the method,  wherein determining whether the threshold would be exceeded comprises determining whether the total number of matching NF instance profiles exceeds the value of a limit attribute included in the discover request or determining, based on the value of a max-payload-size attribute, whether the NRF must limit the number of NF instance profiles to include in the discover response ([paragraph 0066-0067, 0082-0084] describes determining discovery request reaches a threshold (e.g. exceeded threshold) in the discovery  response for the available number of NF instance profiles that matches parametrized search in NRF increases the value of limit of NF type identification(s), NF identification(s) (attribute) in discovery request). 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS/Ma to include determining whether the threshold would be exceeded comprises determining whether the total number of matching NF instance profiles exceeds the value of a limit attribute included in the discover request as taught by Marquezan. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS/Ma in the Marquezan system in order to provide method for NF identification information extracted from the information received from NRF with the discovery NF Profiles ([paragraph 0082] in Marquezan).

    Regarding Claim 17, STAMMERS and Ma fails to teach the method, wherein the discover request includes a limit attribute value and/or a maximum payload size attribute value.
    However, Marquezan teaches the method, wherein the discover request includes a limit attribute value and/or a maximum payload size attribute value  ([paragraph 0066-0067, 0082-0084] describes determining discovery request reaches a threshold (e.g. exceeded threshold) in the discovery  response for the available number of NF instance profiles that matches parametrized search in NRF increases the value of limit of NF type identification(s), NF identification(s) (attribute) in discovery request). 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS/Ma to include wherein the discover request includes a limit attribute value and/or a maximum payload size attribute value as taught by Marquezan. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS/Ma in the Marquezan system in order to provide method for NF identification information extracted from the information received from NRF with the discovery NF Profiles ([paragraph 0082] in Marquezan).   

11.   Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over STAMMERS et al. (US 2020/0137174 A1) ; in view of Ma et al. (US 2019/0166001 A1); and further in view of FLINCK et al. (US 2022/0159433 A1).
       Regarding Claim 9, STAMMERS and Ma fails to teach the method, wherein the discover request is a Hypertext Transfer Protocol (HTTP) GET request that comprises a set of query parameters and a value to indicate to the NRF the NF instance is invoking a Discovery Service procedure.
       However, FLINCK teaches the method, wherein the discover request is a Hypertext Transfer Protocol (HTTP) GET request that comprises a set of query parameters and a value to indicate to the NRF the NF instance is invoking a Discovery Service procedure ([paragraph 0027-0028] describes discover request from NF consumer is a HTTP GET request includes query parameters for the service to be discovered and number (e.g. value) of services that match the query parameters registered to the NRF).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS/Ma to include wherein the discover request is a Hypertext Transfer Protocol (HTTP) GET request that comprises a set of query parameters and a value to indicate to the NRF the NF instance is invoking a Discovery Service procedure as taught by FLINCK. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS/Ma in the FLINCK system in order to provide method for 2 HTTP level transactions: first one to discover suitable and matching NF service produces and the second done to request HTTP for authorization token to access the services within the selected NF service producer ([paragraph 0030] in FLINCK).

12.    Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over STAMMERS et al. (US 2020/0137174 A1) ; in view of Ma et al. (US 2019/0166001 A1); and further in view of Qiao et al. (US 20190053147 A1).
       Regrading Claim 23, STAMMERS teaches a network function (NF) apparatus, the NF apparatus being adapted configured to: receive a discover request transmitted by an NF instance comprising ([paragraph 0020, 0038] describes a network repository function (e.g. a network function (NF) apparatus) configured to receive a discovery request from  a network function (NF) (e.g. requesting NF instance), discover one or more NF instances based on at least one of a service, application, or subscription requirement obtained according to the discovery request, and respond to the discovery request with the one or more discovered NF instances), 
    wherein the discover request  comprises a set of one or more query parameters ([paragraph 0038, 0040-0041] describes NRF configured to receive a discovery request from the network function (NF) (e.g. requesting NF instance) includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances (e.g. different query parameters));
   and transmit, based on a search criteria based on query parameters included in the discover request, a discover response ([paragraph 0040-0041, 0044, 0055] describes NRF may be configured to maintain SR path information in relation to NF profile information and NRF sending response to request based on received a discovery request from the network function (NF) (e.g. requesting NF instance)  includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances, SMF identifier (e.g. query parameters));
      STAMMERS fails to teach wherein network function apparatus comprising a receiver for receiving a discovery request and processing circuit for employing a transmitter for transmit discovery response; wherein discovery response that comprises an array of NF instance profiles that match the search criteria, wherein the discover response further comprises any combination of one or more of the following: 1) a value specifying the total number of NF instance profiles that match the search criteria; and 2) an object identifier that the NF instance  can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance.
    However, Ma teaches teach wherein discovery response that comprises an array of NF instance profiles that match the search criteria, wherein the discover response further comprises any combination of one or more of the following: 1) a value specifying the total number of NF instance profiles that match the search criteria; and 2) an object identifier that the NF instance  can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance ([Abstract, paragraph 0014, 0019, 0033] describes NF management device (corresponding to network repository function (NRF)) receives the second NF component (corresponding to second NF instance) discovery request from first NF component (corresponding to first NF instance) and discover request further includes an expected network slice identifier, second NF identifier, the expected network slice identifier indicates a network slice that is discovered by the first NF component (corresponding to first NF instance) through expected requesting and in which an NF component that has the second NF is located and obtains the stored component information of the second NF component based on second NF identifier in the NF discovery request (corresponding based on search criteria based on query parameters included in the discovery request)([paragraph 0022, 0033-0034] describes The NF management device discovers all second NF components, and obtains the component information of the second NF component, second component identifier  based on second NF identifier included in the discovery request (corresponding to a value specifying the total number of NF instance profiles that match the search criteria) from the local component information base) and determines, based on the discovery policy in the component information, whether the first NF component can access the second component includes second NF component identifier (corresponding to object identifier)).   
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach discovery response as taught by STAMMERS and modify the teachings of STAMMERS to include wherein discovery response that comprises an array of NF instance profiles that match the search criteria, wherein the discover response further comprises any combination of one or more of the following: 1) a value specifying the total number of NF instance profiles that match the search criteria; and 2) an object identifier that the NF instance  can use to obtain NF instance profiles that match the search criteria but were not included in the discover response to the NF instance as taught by Ma. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Ma system in order to manage discovery and access between NF components thereby facilitating a normal network operation ([paragraph 0008] in Ma).
    STAMMERS and Ma fails to teach wherein network function apparatus comprising a receiver for receiving a discovery request and processing circuit for employing a transmitter for transmit discovery response.
   However, Qiao teaches wherein network function apparatus comprising a receiver for receiving a discovery request and processing circuit for employing a transmitter for transmit discovery response ([paragraph 0088-0087, 0097, 0107] describes a network function device comprising a receiver for receiving a discovery request and processing circuit for employing a transmitter for transmit discovery response).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS/Ma to include wherein network function apparatus comprising a receiver for receiving a discovery request and processing circuit for employing a transmitter for transmit discovery response as taught by Qiao. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS/Ma in the Qiao system in order to provide communication among the functional elements and/or network elements ([paragraph 0080] in Qiao).

      Regrading Claim 25, STAMMERS teaches A network function (NF) apparatus, the NF apparatus being adapted configured to ([paragraph 0020, 0038] describes a network function (NF apparatus), discover one or more NF instances based on at least one of a service, application, or subscription requirement obtained according to the discovery request, and respond to the discovery request with the one or more discovered NF instances), 
   transmit a discover request towards a network repository function (NRF), which request comprises query parameters and receiving a discover response transmitted by the NRF in response to the discover request ([paragraph 0020, 0038] describes a network repository function (NRF) configured to receive a discovery request from  a network function (NF) (e.g. NF apparatus), discover one or more NF instances based on at least one of a service, application, or subscription requirement obtained according to the discovery request and respond to the discovery request with the one or more discovered NF instances [paragraph 0040-0041, 0044, 0055] describes NRF may be configured to maintain SR path information in relation to NF profile information and NRF sending response to request based on received a discovery request from the network function (NF) (e.g. NF apparatus)  includes SR path information associated with an SR path of different pairs of NF instances and parameters associated with the SR paths may include a weight , preference parameter, candidate pairs of NF instances, SMF identifier (e.g. query parameters));
    STAMMERS fails to teach wherein network function apparatus comprising processing circuit for employing a transmitter for transmit discovery request and 
a receiver for receiving a discovery response; wherein the discover response comprises NF instance profiles and further comprises any combination of one or more of the following: 1) a value specifying the total number of NF instance profiles that the NRF has determined match the search criteria; and or 2) an object identifier for obtaining an object that comprises NF instance profiles that match the search criteria but that were not included in the discover response.
    However, Ma teaches teach a network function apparatus comprising a receiver for receiving a discovery request and processing circuit for employing a transmitter for transmit discovery response; wherein the discover response comprises NF instance profiles and further comprises any combination of one or more of the following: 1) a value specifying the total number of NF instance profiles that the NRF has determined match the search criteria; and or 2) an object identifier for obtaining an object that comprises NF instance profiles that match the search criteria but that were not included in the discover response ([Abstract, paragraph 0014, 0019, 0033] describes NF management device (corresponding to network repository function (NRF)) receives the second NF component (corresponding to second NF instance) discovery request from first NF component (corresponding to first NF instance) and discover request further includes an expected network slice identifier, second NF identifier, the expected network slice identifier indicates a network slice that is discovered by the first NF component (corresponding to first NF instance) through expected requesting and in which an NF component that has the second NF is located and obtains the stored component information of the second NF component based on second NF identifier in the NF discovery request (corresponding based on search criteria based on query parameters included in the discovery request)([paragraph 0022, 0033-0034] describes The NF management device discovers all second NF components, and obtains the component information of the second NF component, second component identifier  based on second NF identifier included in the discovery request (corresponding to a value specifying the total number of NF instance profiles that match the search criteria) from the local component information base) and determines, based on the discovery policy in the component information, whether the first NF component can access the second component includes second NF component identifier (corresponding to object identifier)).   
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach discovery response as taught by STAMMERS and modify the teachings of STAMMERS to include wherein discovery response that comprises an array of NF instance profiles that match search criteria and  wherein the discover response further comprises a value specifying the total number of NF instance profiles that match the search criteria as taught by Ma. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS in the Ma system in order to manage discovery and access between NF components thereby facilitating a normal network operation ([paragraph 0008] in Ma).
   STAMMERS and Ma fails to teach wherein network function apparatus comprising a receiver for receiving a discovery request and processing circuit for employing a transmitter for transmit discovery response.
   However, Qiao teaches wherein network function apparatus comprising processing circuit for employing a transmitter for transmit discovery request and 
a receiver for receiving a discovery response ([paragraph 0088-0087, 0097, 0107] describes a network function device comprising processing circuit for employing a transmitter for transmit discovery request and a receiver for receiving a discovery response).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of STAMMERS/Ma to include wherein network function apparatus comprising processing circuit for employing a transmitter for transmit discovery request and a receiver for receiving a discovery response as taught by Qiao. One of ordinary skill in the art would be motivated to utilize the teachings of STAMMERS/Ma in the Qiao system in order to provide communication among the functional elements and/or network elements ([paragraph 0080] in Qiao).

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459              

/George C Neurauter, Jr./Primary Examiner, Art Unit 2459